DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed August 8, 2022 has been entered. Claim 21 has been amended.  Claim 25 has been cancelled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 21-24 and 26-40 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an apparatus for reducing particulate contaminants on a clamping surface of a clamping structure in a lithography system comprising among other features, a temperature control unit in thermal communication with one of a cleaning surface and a clamping structure, and configured to induce a temperature differential between the cleaning substrate and the clamping structure so as to attract the particulate contaminants on a claiming face to the cleaning substrate, wherein the temperature control unit is in thermal communication with the cleaning substrate and further comprising a second temperature control unit in thermal communication with the clamping structure, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
8/11/2022


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882